Citation Nr: 0427625	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  00-12 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On appeal the veteran has raised the issue of entitlement to 
service connection for a sleep disorder secondary to 
residuals of a right knee replacement.  As this issue is not 
currently certified or developed for appellate review, it is 
referred to the RO for appropriate action. 


FINDING OF FACT

Residuals of a right knee replacement are not manifested by 
objective evidence of chronic severe painful motion or by 
objective evidence of chronic severe weakness.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a right 
knee replacement are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.27, 4.71, 4.71a, Diagnostic Codes 5055, 
5256, 5261, 5262 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In a June 2003 letter, VA 
notified the claimant that he was responsible to support his 
claim with appropriate evidence.  He was also informed that 
VA would attempt to obtain all relevant evidence in the 
custody of any VA or private facility he identified.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physicians regarding 
treatment for his right knee, or to provide a properly 
executed release so that VA could request the records for 
him.  

The record also shows that the veteran was first advised of 
the VCAA in an August 2001 letter.  He previously had been 
notified in a June 2000 statement of the case of what 
clinical findings were necessary for obtaining an increased 
rating for his right knee replacement.  Therefore, the Board 
finds that the duty to notify the appellant of the necessary 
evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the veteran's on 
numerous occasions if there was any information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  See VA letters dated in February 
1999, August 2001, and June 2003.  If the evidence was held 
by private physicians, the veteran was to provide 
authorizations so that the RO could obtain that evidence.  
Id.  In June 2002, the veteran reported that he received all 
of his treatment at the Northport VA Medical Center and the 
RO obtained, and/or the veteran filed, all these records.  
Furthermore, the record includes the results from several VA 
examinations for the express purpose of determining the 
severity of his right knee replacement residuals, the most 
recent of which was conducted in June 2003.  While the June 
2003 VA examiner reported that he did not have the veteran's 
claims file, the claims file was present at three earlier VA 
examinations and the June 2003 VA examiner reported that he 
had a copy of the August 2001 VA examination report and all 
of the appellant's treatment records from the Northport VA 
Medical Center.  The record shows that the appellant was 
advised of what evidence VA had requested and notified in the 
June 2003 letter as well as the statement and supplemental 
statement of the case of what evidence had been received.  
Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

The record is remarkable for the absence of any evidence of 
harm to the veteran because VA failed to provide an adequate 
VCAA notice until after the appealed from rating decision.  
Cf. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
respect, the record shows the veteran was given numerous 
opportunities to submit evidence after the RO notified him of 
what evidence was necessary to substantiate his claim, and 
the record shows that the appellant filed and/or the RO 
obtained additional records as well as ordered a VA 
examination after issuance of the June 2003 VCAA letter.  
Hence, the Board finds that the appellant was not prejudiced 
by VA's failure to issue the VCAA letter until after the 
rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the veteran, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a) because the appeal was pending prior 
to the enactment of the VCAA, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran contends that he suffers from increased right 
knee disability which warrants an increased rating.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In August 1998, the veteran underwent a total right knee 
replacement.  In an April 1999 rating decision, the RO 
recharacterized his right knee disorder as status post total 
right knee replacement and assigned a 100 percent rating from 
August 12, 1998 to September 30, 1998, under 38 C.F.R. § 
4.30, and a 100 percent rating from October 1, 1998 to 
September 30, 1999.  The current 30 percent rating was 
assigned effective October 1, 1999 under 38 C.F.R. § 4.71, 
Diagnostic Code 5055 (knee replacement).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 60 percent 
rating will be assigned for chronic residuals consisting of 
severe painful motion or weakness.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2003) a 40 percent rating is in order 
if there is ankylosis of the knee in flexion between 10 
degrees and 20 degrees.  If extension is limited to 30 
degrees a 40 percent rating is warranted under 38 C.F.R. § 
4.71a, Diagnostic Code 5261.  If there is adverse 
symptomatology that equates to nonunion of the tibia and 
fibula with loose motion and requiring a brace a 40 percent 
rating may be assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the United States Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206

Looking at the ranges of motion recorded in the VA treatment 
and examination records between August 1998 and July 2003, 
these records do not show that the knee is ankylosed, nor is 
knee extension limited to 30 degrees.  Hence, an increased 
rating is not warranted under either Diagnostic Code 5256 or 
5261.  Further, the records do not show that the symptoms 
equate to a nonunion of the tibia and fibula with loose 
motion requiring a brace.  Thus, an increased rating is not 
in order under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Although a higher evaluation may be assigned on account of 
functional loss that equates to disability contemplated by 
greater limitation of motion, DeLuca, the salient point to be 
made here is that even though the veteran has pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional losses he experiences 
equate to more than the level of disability contemplated by 
the 30 percent evaluation.

The Board acknowledges that the veteran complained of chronic 
knee pain at his VA examinations.  Further, January 1999 and 
April 2000 VA examiners found that right thigh circumference 
was smaller than the left, that the right knee was wider then 
the left, and the right knee was tender to palpation at the 
medial joint line.  Additionally, the April 2000 examiner 
noted that the right knee was swollen, and the June 2003 
examiner reported that the appellant claimed that he could 
not squat, heel or toe walk.  The June 2003 examiner opined 
that the veteran experienced an additional 30 to 40 percent 
in limitation of motion during a flare-up.  May 2002 right 
knee x-rays showed heterotopic ossification which was the 
cause of this limitation of motion.  

Still, February 1999 and May 2002 right knee x-rays showed 
the prosthesis was maintained.  Moreover, the August 2001 and 
June 2003 VA examiners opined that there was no swelling, 
warmth, erythema, and the knee was stable under both valgus 
and varus stress, Lachman's test, and McMurray's test were 
negative.  Likewise, an August 2002 VA treatment record 
reported that there was no effusion or erythema and the knee 
was stable.  The June 2003 VA examiner reported that the 
veteran could go from sitting to standing and back again 
without assistance, he was not wearing a knee brace, and 
anterior drawer sign was negative.  Finally, the June 2003 VA 
examiner reported that there was no change in the range of 
right knee motion even after repeated motion studies.

Accordingly, given the lack of objectively severe adverse 
symptomatology at VA examinations, and even taking into 
account the additional 30 to 40 percent range of motion loss 
suggested by the June 2003 VA examiner the Board finds that 
the record still does not show that the right knee is 
ankylosed, or that extension is limited to 30 degrees.  
38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a, Diagnostic 
Codes 5256, 5261.  Accordingly, the veteran is not entitled 
to an increased rating under either Diagnostic Code 5256 or 
5261, even when taking into account functional losses due to 
weakness, excess fatigability, incoordination, and pain due 
to repeated use.  DeLuca.

Next, as to Diagnostic Codes 5055, the veteran complained to 
his VA examiners about problems going down stairs and about a 
limitation of right knee motion.  He also complained about a 
lack of endurance.  However, while he complained to VA 
examiners of chronic knee pain, he reported to his June 2003 
VA examiner that, while he had some episodes of discomfort, 
he did not have much right knee pain and he did not 
demonstrate objective evidence of right knee pain or 
discomfort at the time of the examination.  He also denied 
any swelling or redness, and on objective examination in June 
2003, there was no swelling, warmth, or erythema.  Testing 
for valgus and varus stress, Lachman's test, McMurray's test, 
and anterior drawer were negative.  Furthermore, the veteran 
did not wear a knee brace and x-rays showed that his 
prosthesis is well maintained.  The above findings are not 
contradicted by any other evidence of record.  

These clinical findings along with the medical opinions 
provided by VA examiners, lead the Board to find that the 
medical evidence does not show that the veteran has chronic 
residuals consisting of severe painful motion or weakness 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO.  The Board recognizes that lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Their statements as to 
the severity of the veteran's disability, however, are not 
probative because lay persons without medical training and 
expertise are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as outline 
above in rating the current severity of the veteran's service 
connected disability.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.



ORDER

Entitlement to an increased rating for a right knee 
replacement, currently evaluated as 30 percent disabling, is 
denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



